UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2010 MICRUS ENDOVASCULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51323 23-2853441 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 821 Fox Lane, San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 433-1400 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On September 9, 2010, Micrus Endovascular Corporation was informed that it had received approval from the People’s Republic of China State Food and Drug Administration (SFDA) to market its bare platinum, non-stretch resistant microcoils in China. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MICRUS ENDOVASCULAR CORPORATION Date:September 13, 2010 By: /s/ Gordon T. Sangster Name: Gordon T. Sangster Title: Chief Financial Officer
